Citation Nr: 0836666	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-16 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to burial benefits.


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served with the Philippine Army from December 1941 to August 
1942 and the Regular Philippine Army from August 1945 to June 
1946.  The veteran was a prisoner of war in the Philippines 
from April to August 1942.  He died on July [redacted], 1991 due to 
cardio-pulmonary arrest secondary to myocardial infarction.  
The appellant filed a claim seeking burial benefits in March 
2006.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from May 2006 a determination letter by the 
by the Manila Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2008 correspondence, the appellant indicated that she 
desired a hearing at a local VA office before a member of the 
Board.  Inasmuch as video conference and Travel Board 
hearings are scheduled by the RO, this case must be returned 
to the RO to arrange for such a hearing. 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2008).

Accordingly, the case is REMANDED for the following action:

The RO should ask the appellant to clarify 
whether she desires a video conference 
hearing or a Travel Board hearing, and 
then schedule the appellant for the 
appropriate hearing before a Veteran's Law 
Judge.  After the hearing is conducted, 
the case should be returned to the Board, 
in accordance with appellate procedures.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




